 In the MatterofHOPE WEBBING COMPANYandTEXTILEWORKERSORGANIZINGCOMMITTEEOF THEC. I. 0., LOCAL No. 14Case No. C-988.-Decided August 1, 1939TextileManufacturing Industry-Interference, Restraint, and Coercion:con-ducting ballot in plant and placing on ballot, name of non-existent organization ;dilatory tactics in negotiating process used as device for destroying outsideunion and bringing into existence inside union ; lending stimulus to and cooper-ating in the formation of an inside union; attempts to discredit union throughnewspaper propaganda ; threats to liquidate and moveplait-Corn.pany-Donai-nated Union:charges of, dismissed ; election agreement between inside and out-side unions and "certification" of inside union, participated in by agents of theBoard and of other branches of the government, given effect in order to effectu-ate the policies of the ' Act ; events prior to election pursuant to such agreementnot considered as basis for sustaining allegations with respect to domination ofinside union ; evidence of domination after election insufficient to warrantregarding events prior to election as part of course of conduct continued afterelection-Discnrimination:discharges and refusals to reinstate; charges of, dis-missed as to five and sustained as totwo-Back Pay:awarded two employeesdiscriminated against ; not to include period between date of Intermediate Re-port and date of Order because of Trial Examiner's recommendationto dismiss.Mr. Bernard J. Donoghue,for the Board.Hinckley, Allen, TillinghastcCWheeler,byMr. Harold A. An-drews.andMr. Isadore Paisner,of Providence, R. I., for the re-spondent.Mr.Edward S. Brackett, Jr.,ofProvidence,R. I., for theN. F. W. U.Mr. Alfred Udoff,of New York City, for the T. W. O. C.Mr. Robert Burstein,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by Textile Workers Organizing Committeeof the C. I. 0., Local No. 14,1 herein called the T. W. O. C., the Na-tional Labor Relations' Board, herein called the Board, by A. Howard'Referred to in the charge as Textile Workers Organizing Committee of the C. I. 0.14 N. L. R. B., No. 5.55190935-40-vol. 14-5 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDMyers, Regional Director for the First Region (Boston, Massachu-setts), issued its complaint dated January 22, 1938, against HopeWebbing Company, herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor practicesaffecting commerce, within the meaning of Section 8 (1), (2), and(3) and Section 2 (6) and (7) of the National Labor Relations Act,.49 Stat. 449, herein called the Act.Copies of the complaint, accom-panied by notice of hearing, were duly served upon the respondent,the T. W. O. C., and Narrow Fabric Workers' Union, herein calledthe N. F. W. U.In respect of the unfair labor practices, the complaint alleged insubstance (1) that on or about April 21, 1937, the respondent dis-charged and thereafter refused to reinstate Armand D'Agostino, andat various times during the month of August 1937 discharged andthereafter refused to reinstate Albert D'Agostino, Carl Pacheco,Julio Merlin, and John Madeiros for the reason that they had assistedthe Union and had engaged in concerted activities with other em-ployees of the respondent for the purpose of collective bargaining andother mutual aid and protection; (2) that prior to June 6, 1937, andthereafter, the respondent encouraged, sponsored, _dominated, andinterfered with the formation and administration of the N. F. W. U.,a labor organization, and contributed financial and other support toit; and (3) that by various other acts the respondent has interferedwith, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.On January 27, 1938, the N. F. W. U. filed with the Regional Di-rector a written motion to intervene which alleged in substance thatthe N. F. W. U. was the sole bargaining agency for the employees ofthe respondent as a result of a consent election held on June 28, 1937,pursuant to an agreement between the N. F. W. U. and the T. W.O. C., under, the auspices of agents of the Board, the United StatesConciliation Service, and the Rhode Island State Department ofLabor.The motion was granted by the Regional Director on January28, 1938.The respondent filed an answer dated January 29, 1938, admittingthat the respondent causes and has continuously caused large quanti-ties of raw materials used in its operation and large quantities of theproducts manufactured by it to be transported in interstate commerce,denying that the respondent had engaged in or was engaging in thealleged unfair labor practices, and requesting that the complaint bedismissed.In addition the answer averred that by reason of theelection of June 28, 1937, and the "certification" of the N. F. W. U.as the exclusive bargaining agent for the employees of the respondent,the T. W. 'O. C. and the'Board were forever estopped, precluded, and HOPE WEBBING COMPANY57barred from asserting that prior to such certification the respondentdominated and interfered with the formation and administration ofthe N. F. W. U.Pursuant to the notice of hearing which accompanied the com-plaint, a hearing was held at Providence, Rhode Island, commencingon January 31, 1938, and concluding on February 17, 1938, beforeSamuel H. Jaffee, the Trial Examiner duly designated by the Board.The Board, the respondent, and the N. F. W. U. were represented bycounsel and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to produce evi-dence bearing upon the issues was afforded all parties.Early in the hearing, counsel for the Board moved to amend thecharge and complaint to include the names of two additional em-ployees,Minnie Taccone and James Healey, who were allegedly dis-charged and refused reinstatement in violation of the Act.The mo-tion was granted over the objections of counsel for the respondent.The ruling is hereby affirmed.Thereafter the respondent filed ananswer, dated February 11, 1938, denying the allegations of theamendments to the complaint and requesting that the complaint asamended be dismissed.At the commencement of the hearing, counsel for the respondentobjected to the admission of any testimony bearing on the issue ofdomination of the N. F. W. U. prior to the election of June; 28, 1937.The Trial Examiner ruled such testimony to be admissible for thepurpose of throwing' light upon the situation after the election, in sofar as that situation might be the result of a continuous course ofconduct 'on the part of the respondent, but not for the purpose ofaffecting the results of the election.At the conclusion of the Board'scase, the Trial Examiner granted a motion by counsel for the Boardto remove the limitation with respect to the admission of such testi-mony, and denied the motion of counsel for the respondent and theN. F. W. U. to strike out entirely the testimony relating to mattersprior to Jifne 28, 1937.The motion to strike was renewed at the closeof the hearing.The Trial Examiner reserved decision on this motionand thereafter, in his Intermediate Report, denied it.At the conclusion of the Board's case, the respondent and the. N. F.W. U. moved that the complaint be dismissed.The motions were.denied.The same motions were renewed at the close of the hearingat which time the Trial Examiner reserved ruling thereon.The re-. spective parties were granted leave by the Trial Examiner to file.briefs with him. within 14 days after the close of the hearing.Therespondent and the N. F. W. U. availed themselves of this opportunityand filed briefs.On September 8, 1938, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon all parties, finding 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the respondent had engaged in and was engaging in unfair laborpractices within the meaning of Section 8 (1) and. (2) of the Act butnot within the meaning of Section 8 (3) of the Act, and recommend-ing that the respondent cease and desist from the unfair labor prac-tices so found, withdraw recognition from the N. F. W. U. and dis-establish it as representative of the employees of the respondent, andthat the complaint in so far as it alleged that the respondent dis-criminatorily discharged and thereafter refused to reinstate the sevennamed employees, be dismissed.We have reviewed the various rulings made by the Trial Examinerduring the course of the hearing on motions and on objections to theadmission of evidence and find that no prejudicial errors were com-mitted.The rulings are hereby affirmed.Exceptions to the rulings and the findings of the Trial Examinerwere filed by the N. F. W. U. and the respondent on October 24 and25, 1938, respectively.On October 27, 1938, the T. W. O. C. filedexceptions to certain of the findings of the Intermediate Report.Thereafter, pursuant to permission granted by the Board, the respond-ent, the T. W. O. C., and the N. F. W. U. filed briefs in support of theirexceptions.A hearing for the purpose of oral argument on the exceptions wasscheduled to be held before the Board on December 8, 1938.OnDecember 1, 1938, the respondent moved the Board to "strike from therecord the purported statements of exceptions" filed by the T. W. O. C.and to "prevent" the T. W. O. C. "from objecting to any matter ormatters contained in the Intermediate Report or record in this cause,"for the reason that the T. W. O. C. had not served its exceptions uponthe respondent immediately upon filing them as required by ArticleII, Section 34, of National Labor Relations Board Rules and Regula-tions-Series 1, as amended.The respondent further moved that, inthe event that the aforesaid motions were denied, the dates for thefiling of briefs and for oral argument be postponed at least until Jan-uary 16 and 23, 1939, respectively.On December 3, 1938, the Boardissued an order denying the first two motions but postponing the datesfor filing briefs and oral argument to December 19 and 20, 1938,respectively.Exceptions to the denial of the motions were filed by therespondent.The respondent and the T. W. O. C. filed supplementalbriefs.On December 20, 1938, a hearing for the purpose of oral argu-ment was held before the Board in Washington, D. C. The respondentand the T. W. O. C. were represented by counsel at the oral argumentand participated in it.The Board has considered all the exceptions of the respective partiesto the Intermediate Report, and in so far as they are inconsistent with HOPE WEBBING COMPANY59the findings, conclusions, and order set forth below, finds them to bewithout merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is a Rhode Island corporation having its plant andprincipal office at Pawtucket, Rhode Island. It is engaged in manu-facturing and distributing narrow fabrics.It has three affiliates,American Webbing Company, Anchor Webbing Company, and San-ford Narrow Fabric Company, all of which are sales organizationslocated at the respondent's principal office.The raw materials, consisting principally of cotton yarn, used bythe respondent in the course of manufacture are shipped to the re-spondent's plant from States other than the State of Rhode Island,including New Hampshire, Connecticut, Massachusetts, North Caro-lina, South Carolina, Georgia, and Alabama.During the year 1937,the respondent sold and shipped to points outside Rhode Island over90 per cent of its entire output, which exceeded in bulk 1,000,000pounds of cotton yarn and aggregated in value more than $1,000,000.The respondent sells its products to wholesalers and manufacturersin approximately 25 States. In addition to its principal office, it main-tains sales offices in New York City and Chicago, Illinois.All ship-ments, however, are made from the respondent's plant.II.THE ORGANIZATIONS INVOLVEDTextileWorkers Organizing Committee of the C. I. 0., Local No.14, is a labor organization affiliated with.the Committee for IndustrialOrganization, admitting to membership employees of the respondentand of other manufacturers of narrow fabrics in Rhode Island.Narrow Fabric Workers' Union is an unaffiliated labor organizationadmitting to membership all the employees of the respondent exceptthose having the power to hire or discharge.III.THE UNFAIR LABOR PRACTICESA. The history of eventsThe T. W. O. C. began organizational activities among the respond-ent's employees early in April 1937, at which time a committee of therespondent's, employees, includingArmand D'Agostino,AlbertD'Agostino, Tony Falco, Carl Pacheco, Julio Merlin, and James 60-DECISIONS OF NATIONAL LABOR RELATIONS BOARDHealey, was appointed by officials of the. T. W. O. C. to undertakethe task of enlisting members among the respondent's employees.Shortly thereafter, the employees who were affiliated with theT. W. O. C., pursuant to instructions from T. W. O. C. officials, electeda negotiating committee, composed of about 32 representatives fromthe various departments of the respondent's plant.On April 28, 1937, Weldon Caie, a T. W. O. C. organizer, tele-phoned Charles A. Horton, president and general manager of therespondent, and requested a conference for the purpose of collectivebargaining.A conference between Caie and Horton was held onApril 30.Horton challenged Caie's claim that the T. W. O. C.represented a majority of the respondent's employees and requestedproof thereof.Caie gave none.Horton agreed, however, that theT.W. O. C. had the right to bargain for its members. The con-ference adjourned with the understanding that Caie would formulatedemands and that thereafter a further meeting would be held.Onthe same day copies of a "Notice to Employees," prepared and signedby Horton, were posted on bulletin boards throughout the plant.In this notice Horton informed the employees of the refusal of theT.W. O. C. representatives to substantiate their claim to representa majority of the employees and of his unwillingness "to discuss theaffairs of our employees without first knowing that they are rightlyrepresented."The notice stated that all employees would be treatedwith equal consideration "whether the majority or the minoritybelong to no union whatsoever, or has joined C. I. O. or any otherorganization, or has named a committee within the plant."The no-tice stated further : "We will undoubtedly need the help of ouremployees to determine who represents who, and we hope to arrangefor a secret ballot to be cast early during the coming week."This notice was read at a meeting of the respondent's employeesheld by the T. W. O. C. on May 1. T. W. O. C. members wereinstructed not to participate in any ballot conducted by Horton.Horton testified that subsequent to the posting of the notice heasked various supervisory employees whether they believed that theT.W. O. C. represented a majority of the employees and received anegative reply in all instances.Within the next few days, Hortonprepared a circular which set forth the purpose of the Act "to pro-tect the exercise by workers of full freedom of association, self-organization and designation of representatives of their own choos-ing"; quoted the provision of the Act defining the term "labororganization"; and continued as follows :It isyour choiceandyour responsibility.It is clear that no one need submit to pressure from outsideinterests, and no man or woman need pay dues or assessments HOPEWEBBING COMPANY61for the right to work or the right to choose their own repre-sentatives.This is notan election.-it is not a contest-it is merely anappeal to you to serve your own best interests by telling theManagement what you want in the way of representation.We hope, urge, and expect every employee to use this secretballot system to express their, opinion.The Management willbe guided by the count.Attached to the circular was a ballot in the following form :May 6, 19370. I. C.WHICH DO YOU WANT (Own Independent Com-mittee)AS YOUR COLLECTIVEBARGAINING AGENCY?orC. I. 0.(Committee for IndustrialOrganization)Show your choice by a X in one square.Tear off slip and put in box.At the hearing, Horton admitted that there was no such organiza-tion as the "0. I. C." in existence at the plant and was unable toadvance any definite reason for its place on the ballot, althoughhe asserted that "there is no particular reason why they [the em-ployees] shouldn't have their own independent committee if theywanted it."He testified that his instructions as to the draftingof the ballot were "to get down to alphabets so everybody will un-derstdnd it," and that the letters "0. I. C." were "coined by oneof the young men in the office."The distribution of the circulars and the ballots took place onMay 6 and was participated in by George Lord, the superintendent,and several of the respondent's supervisory employees called over-seers.The employees were required to remain at their places ofwork while the ballots were being cast.Lord warned Tony Falco,one of the employees : "Between now and the time you cast yourballot, don't leave your looms, because you will get fired."A totalof 428 ballots were cast, 177-in favor of the "0. I. C.," 175 in favorof the C. I. 0., and 76 blank.As a result of the respondent conducting the ballot, a sit-downstrike ensued the same day in several of the departments.On thefollowing day, May 7, an agreement was entered into between therespondent and the T. W. O. C., whereby the respondent agreed tonegotiate with representatives of the T. W. O. C., in the presence 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDof a representative of the United States Department of Labor, con-cerning wages,hours, and other conditions of employment,and notto operate the plant or move any goods or machinery until the con-clusion of negotiations;and the T. W.O. C. agreed to induce therespondent's employees to vacate the plant on the same day. Thesit-down strike terminated immediately after the signing of theagreement on May 7. The strike continued outside the plant.Thereafter a series of conferences between officials of the respond-ent and of the T. W O. C. were held. They were also attendedby about 12 members of the T. W. O. C. negotiating committee whodid not, however,take any part in the discussions.At the firstconference, which took place on May 10, the T. W. O. C. presentedas a basis for negotiations a list of departmental demands and acontract providing, in part, for recognition of the T. W. O. C. asexclusive bargaining agency for the respondent's employees, a 20-per cent increase in pay, and a procedure for the adjustment ofgrievances.At the next conference on May 17, Horton read a state-ment in which he rejected the demands and contract presented bythe T. W. O. C. as being unreasonable,but asserted his willingnessto consider further demands supported by "facts and figures."As.a result of the insistence of Joseph Salerno, assistant director of theT.W. O. C., thatthe respondent make a counter-offer,Horton, atthe conference of May 19, presented a proposed agreement which,however, contained in effect no counterproposals but provided insubstance merely for the reopening of the plant,reinstatement ofthe strikers,and continuation of negotiations.It was rejected bythe T.W. O. C. as one-sided.Salerno's suggestion,during the courseof the same conference, that the employees return to work and thedifferences be referred to an impartial arbitrator met with Hortoh'srefusal.On about May 21 Horton rejected as unacceptable Salerno'sfurther proposed agreement providing for exclusive representationby the T. W. O. C., a 15-per cent wage increase,elimination ofstrikes and lock-outs,and arbitration of unsettled disputes.OnMay 26 and 28 two so-called "off the record"conferences took place.Nothing was accomplished.At the May 26 conference Salernostated that the T. W. O. C. would accept recognition to the extentof its membership and would agree to a 10-per cent wage increaseor to submit the wage question to arbitration.Horton refused tocommit himself,stating that he, would submit the question to therespondent'sboard of directors.At the meeting of the board ofdirectors later in the same day, Horton merely asserted his positionas being unalterably opposed to arbitration.There is no evidence,nor does Horton allege,that he made any recommendation with re-spect to the settlement of the labor dispute.At the May 28 confer- HOPE WEBBING COMPANY63ence Salerno offered. to accept a contract similar to one which hadtheretofore been drafted by one of respondent's attorneys for an-other company.Horton instructed Hinckley, the respondent's attor-ney present at the conference, to draft such a contract.A few dayslaterHorton told Hinckley not to "bother about that" for the reasonthat in the meantime Salerno had issued to the press a statement,allegedly contrary to fact, that the respondent had agreed to makean offer to the T. W. O. C.Shortly after the May 28 conference, there started a movementfor the formation of an independent union.F. L. Smith, one of therespondent's salesmen,2 testified that the duration of the strike causedhim to become "jittery" about his job and that, on about May 31,the notion of organizing a new union for the office employees cameto him "kind of out of the sky."He thereupon sent to a printer anorder for the printing of 50 application cards in an organizationwhich he labeled the "OIC." Smith testified that he knew of the"OIC" ballot and had therefore adopted the same designation for hiscontemplated union.On June 1 Smith visited Albro Davis, the plant engineer incharge of the maintenance of the plant and all the experimentalwork performed in the plant, and possessing power to hire and dis-charge, at his office and was informed that Coia, one of the re-spondent's employees, had told him that a certain group of Italianemployees were becoming dissatisfied with the T. W. O. C. and wereinitiating a movement to form a committee for the purpose of con-ferring with Horton. Smith then informed Davis that he had"just started a little movement of `his own."'Chester Frost, therespondent's assistant secretary, was present at this meeting but,according to Smith's testimony, took no part in the conversation.On the afternoon of the same day, three of the respondent's over-seers,Thomas Bruscini,8William Varney, and Ernest Fontaine,stopped across the street from the T. W. O. C. headquarters andengaged a number of employees in conversation.According to thetestimony of John Madeiros,. Carl Pacheco, and Tony Falco, em-ployees of the respondent who testified on behalf of the Board, Fon-taine and Varney, in substance, told the employees that Hortonwould never recognize the T. W. O. C. and urged them "to get to-gether and get a committee and go up and see Mr. Horton and dropthe C. I. 0., because if you really intended to stick by the C. I. O:Horton was going to liquidate and you would be out of a job."2 Smith,although a salesman,spent most of his time at the office.His yearly salaryduring 1936 and 1937 aggregated$3,300.During the same years he received bonuses of$500 and$350, respectively.2Also referred to as Brucini. 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDVarney failed to testify, thus leaving the statements attributed tohim uncontradicted on the record.Fontaine testified that the em-ployees were discussing the off-the-record conferences between therespondent and the T. W. O. C. officials and that he told them, "Well,what are they doing for you? . . . so far they haven't done athing . . . why don't you get together and do something for your-selves ?"He did not expressly deny the other statements attributedto him.We find that Varney and Fontaine did in fact make thestatement testified to by Madeiros, Pacheco, and Falco.Shortly thereafter, Falco and Walker, another employee, disturbedby the remarks of the overseers; sought to obtain information fromDavis concerning the off-the-record conferences.Davis was unableto comply with their request but arranged a meeting for them withHorton at 7:30 that evening.At Davis' house, where the meetingtook place, Horton told them about the conferences and the proposedagreement which was to be drafted by the respondent's attorney.Heremarked that he would not sign the agreement and that he was pre-pared to liquidate the plant if he had to recognize the C. I. O.Hefurther told them that they were perfectly free to join any organiza-tion they wished, adding, however, that he saw no reason for theirpaying outsiders 25 cents a week, when they could have a union oftheir own and not be required to pay any dues at all. After furtherconversation, Davis requested Horton to leave the house, explainingto him that he intended to invite, over two men from the office whowere organizing a union of their own.As soon as Horton left, Davistelephoned Smith and Frost and informed them of the presence ofFalco and Walker.He then remarked to Falco, "A fellow with yourability to lead the Italian people, if you had put forth as much energyin behalf of the Hope Webbing Company as you did in other direc-tions, you might have gotten somewhere, the same as Tom Bruscinidid." . Upon his arrival Smith outlined to Falco and Walker his plansfor the organization of a new union and informed them of the cardswhich he had ordered. Falco remarked that the designation soundedtoomuch like "C. I. 0." and suggested that it be changed to the"N. F. W. U." Smith thereupon telephoned the printer and in-structed him to change the name on the cards accordingly and to havethem ready early in the morning.He then requested Falco andWalker to cooperate with him by urging other employees to jointhe new union.Davis indicated his willingness to permit the use ofhis home for the formation of committees and offered to furnishFalco with a tankful of gasoline for his automobile to be used insoliciting employees to join the new organization.Davis also prom-ised to have pamphlets mimeographed on the respondent's mimeo-graph machine and ready for distribution in a short time.On the HOPEWEBBING COMPANY65'following morning Falco broached the idea of the new organizationto several of the employees congregated near the plant but had littlesuccess.He then met Gabriel. De Feo, another employee, and togetherthey went into the plant to get their tools.They encountered Davis,who pursuant to Falco's request, narrated to De Feo the events of thenight before, commenting that "the best thing for [them] to do wasto get in this company union, and [they] would have work, becauseMr. Horton intended to liquidate the plant otherwise."De Feo wasinterested, and in the afternoon of the same day he asked Davis foran introduction to Smith. In the evening Davis and Smith droveout to the farm of Sam Cistola, a machinist at the plant, where Davisintroduced De Feo and several other employees to Smith. The em-ployees volunteered to solicit members in the N. F. W. U. and weregiven cards by Smith.A further organizational meeting was held onthe evening of June 3 at Smith's house, attended by about half a dozenemployees who were also given cards and urged to solicit membersamong their friends in the plant.Also, overseers of the respondentparticipated directly in the membership campaign.Arthur Mitchell,the general overseer in the lacquer department, testified on directexamination by counsel for the Board that on or about June 3 he droveFrank Humes, another overseer, to the homes of several employeesfor the purpose of soliciting their membership in the N. F. W. U. Oncross-examination Mitchell testified that Humes visited the employeesin an endeavor to persuade them to return to work.However, onfurther examination by the Trial Examiner, Mitchell, in substance,affirmed the truth of his testimony on direct examination.He testi-fied that Humes did not directly divulge, to him his purpose in visitingthe employees but gave him cause to believe that it was to solicit mem-bers in the N. F: W. U., because he carried with him cards similarto the N. F. W. U. membership cards.Humes was not called uponby the respondent to testify as to his version of the incident.Webelieve that although one of Humes' reasons for visiting the em-ployees may have been to urge them to return to work he was alsomotivated by a desire to enroll them in the N. F. W. U. and that hesolicited them to join the N. F. W. U.Conferences between officials of the respondent and of theT.W. O. C. were resumed on June 4.On that day Salerno reiteratedhis proposal to send all the strikers back to work, if Horton wouldsubmit to arbitration.Horton rejected it as unacceptable.He re-fused to make a counterproposal, asserting that it was against hispolicy to engage in "horse trading" and that it was incumbent uponthe T. W. O. C. to continue making demands which he was at liberty,to accept or reject.Another conference was held on June 71Salerno, unable to achieve any results through his own efforts, at this 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDconference,turnedmatters over to Thomas McMahon,the StateDirector of Labor, who participated in the negotiations at the requestof the Governor and of J. L. Bernard, a United States Conciliator.Salerno stated that any reasonable settlement would be acceptable tothe T. W. O. C. The evidence establishes that after considerablediscussion the parties had agreed upon certain terms which, at theclose of the conference,were typed in the form of an agreement.These terms included,among other things, recognition of theT.W. O. C. as the bargaining representative for its members and "forthose who may become members from time to time," reinstatement ofstrikers without discrimination on June 14,negotiation of all.issuesin dispute at four conferences betweenJune 14 and July 2, theelimination of strikes and lock-outs,and the holding of an electionunder the supervision of the Board to determine the representativesof the respondent's employees for the purpose of collective bargain-ing.Although not embodied in the agreement,itwas understoodthat the T. W. O. C. would appear on the ballot to be prepared byMcMahon and Bernard. It was further understood that the termsthus agreed upon would be submitted to the T. W. O. C. members fortheir approval.On the following morning a committee of theN. F. W. U. communicated with Horton, and informed him that theN. F. W. U. represented over 100 members and desired to bargainfor its members and to participate in the contemplated election.Thereupon Horton dispatched a letter to Bernard advising him thatthe N. F. W. U. had made a request of him to be placed on the ballotand that he concurred in such request.In. the meantime theT.W. O. C. members had approved the proposed agreement.How-ever,when the T.W. O. C. officials came to the conference on', the_same day.prepared to sign the proposed agreement,Horton deniedhaving agreed to anything.On June 10 representatives of the N. F. W. U.again communicatedwith Horton and demanded a 10-per cent wage increase and a re-sumption of operations.On June 11 they were summoned by Hortonand presented with a proposed agreement which had been drawn upby the respondent's attorneys.An agreement was signed the sameday granting in substance all the demands of the N. F. W. U. Itprovided, in part, for recognition of the N. F. W. U. as bargainingagency for such of the employees"as are or from.time to time shallbe" members of the N. F. W. U., a 10-per cent wage increase, and theresumption of operations on June14.At thistime the N.F.W. U.had a membership not exceeding 125. In the meantime Horton hadbeen advised by his attorneys that if he reached animpasse in hisnegotiations with the T. W. O. C. he could legally terminate negoti-ations.On June 12 he informed the T.W. O. C. representatives of HOPE WEBBINGCOMPANY67the agreement with the N. F. W. U. and announced to them hisdetermination to discontinue conferences with the T. W. O. C., on theground that an impasse had been reached.On the same day Hortoninserted advertisements in the local newspapers urging the strikersto return to work on June 14 under the agreement with the,N. F. W. U.The respondent's attempt to resume operations on June 14 failed.About 150 employees returned to work, but they were not sufficientlydistributed in the various departments to enable the plant to operate.Thereupon Horton, in a statement to the press, announced that "ifthe strikers didn't respond to the call back to work . . . in a `reason-able time' he would begin hiring new employees provided the Stateand city afforded protection," and warned that otherwise "we shallclose down indefinitely and I will recommend to the stockholders thatwe liquidate.And that's no bluff . . ."This was followed by state-ments given by Horton to the press on June 16 and 17 to the effectthat he had been invited to establish the plant in several cities andthat he contemplated calling a meeting of the stockholders to dealwith the question of possible liquidation.On June 17 the respondentsent letters to all its employees instructing them to remove their per-sonal belongings from the plant.On the same day the stockholderswere notified of a special meeting to be held on June 24 for the pur-pose of acting "upon the recommendation that the business of thecompany be liquidated, in view of the impossible situation caused bythe activities of the C. I. O...."In the meantime, as a result of renewed efforts on the part ofBernard and McMahon to terminate the strike and thus avoid liquida-tion, a tentative agreement was reached between the T. W. O. C.and the N. F. W. U. for the holding of an election, and both organiza-tions petitioned the respondent to resume operations on June 21.Aconference was held on June 19 at which Attmore Tucker, the respond-ent's treasurer and assistant general secretary, in Horton's absence,read a statement prepared by the latter.In the statement Hortonemphasized that the stockholders had to act on the recommenda-tion to liquidate, suggested that in the process of liquidation itmight be advisable to fill pending orders and thus furnish work toa number of employees at least for a couple of weeks, offered tocooperate in the contemplated election, and concluded that if opera-tions were resumed the 10-per cent increase provided in the agree-ment with N. F. W. U. would be granted to all the employees.After reading the statement Tucker said that he had no authorityto negotiate, and the conference closed.A few days later Hortonrefused to meet the T. W. O. C. representatives and announced that 68DECISIONSOF, NATIONAL LABOR RELATIONS BOARD"there will be no more conferences with C. I. 0."At the sametime he released to the press the following statement :I have carefully read all of several reports on the conferenceat this office last Saturday morning with Messrs. Salerno andMayo [Joseph Mayo, assistant C. L'0. director] of C. I. O.and Department of Labor. Conciliator J. L. Bernard, and havenothing more.to say than that my patience with C. I. O. is com-pletely exhausted and I shall have nothing more to do withthem.There will be no more conferences.The experiences of the past few weeks have proven beyonda shadow of a doubt that C. I. O. is not responsible and notreliable.Their agents are breeders of discontent and even vio-lence.They are, generally speaking, a tricky lot and it isnothing short of astounding that the authorities should permittheir unbelievable activities to go unrestrained.The fate of the company and its majority of workers whowant to work rests entirely with the stockholders at their meeting to be held this week, and with the municipal, state andfederal authorities in the matter of decent maintenance of lawand order and the protection of life, property and pursuit ofhappiness to which all Americans are entitled.At the meeting of the respondent's stockholders on June 24, Hortonread a statement outlining his version of some of the recent eventsand concluding in part as follows :We have now been closed for seven weeks, despite all our effortswith C. I. O. to continue negotiations while the plant was operat-ing instead of the workers loafing, and there is no immediateprospect for starting up . . . with the prospect of a depressedstate of business and no real encouragement as to when we canopen the plant, and if opened under the domination of C. I. O.itwill be extremely difficult to operate the business profitably, Irecommend that the interests of the stockholders can best beserved by liquidating the business . . . It is a most reluctantdecision . . . but it seems to me the better part of judgment tobow to the inevitable, when the forces unfortunately rampant inthis country are bent upon the very destruction of all industry,and the forces of law and order throughout the land seem to beindifferent, to express it mildly, toward presenting any oppositionto the evil forces, and in offering no protection to the greatmajority of that better element that desires to carry on.The meeting adopted a resolution authorizing the board of directors,either to liquidate or to move the plant outside the State, and direct- HOPE WEBBINGCOMPANY69ing them to decide upon a course of action within 1 month from thedate of the meeting.Horton immediately announced to the news-papers the action taken by the stockholders.On June 25 a meeting was held at the State House attended bycommittees of the T. W. O. C. and the N. F. W. U., Bernard, Mc-Mahon, and Joseph T. Cahir, Rhode Island Deputy Director of Labor,and Edward Schneider and Louis R. Becker, the Board's RegionalAttorney and Field Examiner, respectively.4The, respondent wasnot represented.At the outset of the meeting the N. F. W. U. com-mittee expressed the necessity of taking steps to prevent the threatenedliquidation of the respondent's business, and to save the jobs of theemployees.The discussion then turned to the question of holding anelection.Salerno maintained that the N. F. W. U. was companydominated and that its appearance on a ballot at an election wouldnot serve to render it a legitimate labor organization.An agreementwas finally concluded whereby it was agreed between the N. F. W. U.and the T. W. 0. C. that an election would he held at a place to bedetermined by McMahon and Bernard; that both organizations wouldbe on the ballot, the form of which was set out; that all the employeeson the pay roll of the week of May 6 would, with certain exception, beeligible to vote; and that the election would be conducted "under thesupervision of the Labor Department of the State of Rhode Island,conciliation service of the United States, Department of Labor, andthe National Labor Relations Board, First Region."The agreement,drafted for the most part by Becker, was signed as follows :HARRY STEAD,Narrow Fabric Workers Union.JOSEPH SALERNO,C. I. 0. Textile Workers Organizing Committee.THOMAS F. MCMAHON &JOSEPH T. CAHIR,Department of Labor, R. I.J. L. BERNARD,Conciliation Service, U. S. Department of Labor.EDWARDSCHNEIDER,Louis R. BECKER,National Labor Relations Board.4The labor dispute between the respondent and the T.W. O. C. had been called to theattention of the Board'sRegional office on June 14 when the T. W. O. C. filed with theRegional Director for the First Region a charge in which it was alleged in substance thatthe respondent sponsored and participated in the formation of a committee known as the"0. I. C.," was prompting;and directing the activities of the N.F.W. U., had consistentlyrefused to bargain with the T. W. O. C., and had caused the circulation of false andmalicious rumors for the purpose of destroying the T.W. O. C. 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDNo one at the conference manifested an intention not to abide bythe results of the election or to attack the legality of the N. F. W. U.in the event that it won.At the hearing Salerno admitted that heentered the agreement in good faith and intended to abide by the re-sults of the election, although he asserted that he had no choice butto sign the agreement since the alternative meant liquidation and lossof jobs for 600 employees, and that voting in an election held undersuch circumstances meant "going to vote with the sword of Damocleson your neck."The election was held on June 28 as provided in theagreement and resulted in a victory for the N. F. W. U., Immedi-ately after the election the following statement, signed by "EdwardSchneider, Attorney for National Labor Relations Board ; J. L. Ber-nard, Conciliation Service-U. S. Dept. of Labor; Thomas F. Mc-Mahon, Director of Labor," was issued from the office of the StateDepartment of Labor :To WI3oM IT MAY CONCERN :As a result of a poll of the employees of the Hope WebbingCompany, held this day under the auspices of the National LaborRelations Board, the U. S. Department of Labor ConciliationService and the Rhode Island State Department of Labor, theNarrow Fabric Workers' Union is hereby declared winner andcertified as the exclusive bargaining agent for the employees ofthe Hope Webbing Company.On June 29 Salerno filed with McMahon and Bernard a protest ofthe election, but, apparently, no action was taken with respect thereto.Salerno contended that (1) as a result of the threats of liquidationdisseminated through the newspapers and in other ways, many of theemployees voted for the N. F. W. U. in the belief that a vote.in favorof the T. W. O. C. would jeopardize their jobs; and (2) that therewere irregularities in the conduct of the election itself.In support ofthe second contention evidence was introduced to show that the pollingplace, the plant of -the Smith Webbing Company, was unsuitable inthat it carried a big sign announcing a "Liquidation sale"; that AttinoreTucker was present at the polling place contrary to the terms of theelection agreement; and that Frost and Fontaine were standing acrossthe street from the polling place during the election.The evidence,however, shows that the polling place was secured by McMahon pur-The results of the balloting were as follows :Total number eligible--------------------------------------------------552Total number of ballots cast-------------------------------------------541Total number of votes forthe N. F. W. U--------------------------------287Total numberof votes for the T. W. 0. C--------------------------------243Number of ballots challenged--------------------------------------------Number ofdefectiveballots---------------------------------------9 HOPE WEBBING COMPANY71suant to the agreement and that no one voiced any objection to it priorto the election, and that the presence of Tucker was necessary to takecare of the respondent's pay roll.There is no evidence that the pres-ence of any foreman or officials of the respondent tended to impedethe election or to coerce any of the employees into voting for the N. F.W. U. On the whole the election was conducted in an orderly mannerand with dispatch.On the afternoon of June 28 the respondent and the N. F. W. U.entered into an agreement pursuant to which the respondent reinstatedthe suspended agreement of June 11 referred to above, subject to theresolution of the stockholders on the question of liquidation or removalof the plant, and recognized the N. F. W. U. as sole bargainingagency for its employees.On July 30 the agreement was extendeduntil December 31, 1937, subject, however, to a further resolution ofthe respondent's board of directors that the respondent's officers "con-tinue operations of the plant and the business of the company untilotherwise ordered by this board of directors and in the meantime tocontinue to investigate the invitation and opportunities to move thebusiness of the company."On October 29 Horton refused to grantthe demand of the N. F. W. U. for a closed shop, but agreed to givepreference to members of, the N. F. W. U. "in the necessary dischargeor layoff of help, and in the employment of new help, and reinstate-ment of old help."On December 17 a new contract was entered intobetween the respondent and the N. F. W. U. to be in effect for theentire year 1938. It reestablished, in substance, the previous arrange-ment, but made no reference to the possibility of liquidation or removalof the plant.B. Interference, restraint, and coercionThe events between May and June 28, 1937, set forth above, clearlyreveal the unlawful course of conduct embarked upon by the respond-ent to frustrate the organizational activities of the T.W. O. C. andto dictate to its employees the choice of their, bargaining representa-tives.Shortly .after it became aware that the T. W. O. C. had gaineda foothold among the employees, the respondent showed its antago-nistic attitude to outside unions and attempted .to prejudice the mindsof the employees against the T. W. O. C. by issuing the circularof May 6 in which it pointed.out that "no one need submit to pressurefrom outside sources" or "pay dues or assessments for the right to workor the right to choose their own representatives."By conducting theballot in its plant and by placing on the ballot, attached to the circular,the "0. I. C.-Own Independent Committee," a non-existent organiza-tion, the respondent indicated in unmistakable terms what course it190935-40-vol. 14-6 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDintended the employees to pursue, namely, the formation of an insideunion.Although the respondent, pursuant to the agreement of May 7, metrepeatedly with T. W. 0. C. representatives, received proposals, andaccorded such proposals ostensible consideration, an analysis of thisconduct in light of all the circumstances compels the conclusion thatthe respondent did not negotiate with a bona fide intent of reachingan agreement, but negotiated with an intent only to delay and post-pone a settlement and that it used the negotiating process as a de-vice for destroying the T. W. 0. C. and bringing into existence anorganization modelled to comply with its desires.Throughout mostof the conferences with the T. W-0. C. the respondent not only sys-tematically rejected every T.W. 0. C. proposal but also persistentlydeclined to make any real counterproposals; and, although at oneor two conferences the respondent apparently agreed to certain pro-posals, it thereafter repudiated them.In marked contrast is the treat-ment which the respondent accorded to the N. F. W. U. Shortlyafter the N. F. W. U. made its appearance on the scene, and at a timewhen it was not yet fully organized and had a membership of notmore than 125, the respondent summoned the representatives of theN. F. W. U. and signed an agreement granting in substance all theirdemands.Immediately thereafter the respondent announced its de-termination to discontinue negotiations with the T. W. 0. C., attempt-ing to justify its conduct by the pretext that an.impasse had beenreached.Although in the absence of allegations thereof in the com-plaint,we cannot find that the respondent refused to bargain col-lectively with the T. W. 0. C. within the meaning of Section 8 (5)of the Act, nevertheless, it is plain that the tactics employed by therespondent in dealing with the T. W. 0. C., particularly when con-sidered in light of the contrasting treatment given the N. F. W. U.,constituted interference, restraint, and coercion of the respondent'semployees in the exercise of their right to self-organization and col-lective bargaining.The respondent's pronounced favoritism for the N. F. W. U. is notsurprising, since its formation was in a large measure attributable tothe stimulus and cooperation given by the respondent.By June 1the dilatory tactics of the respondent in its negotiations with theT.W. 0. C. had served to create an atmosphere of anxiety and unrestamong some of the employees, and a willingness on their part to go toany lengths to safeguard their jobs.At this time Horton, the presi-dent and general manager of the respondent, told certain employeesthat he saw no reason for paying outsiders 25 cents a week when theycould have a union of their own and not be required to pay any dues atall, and that he was prepared to liquidate the plant if he had to recog- HOPE WEBBING COMPANY73nize the C. I. 0.Davis, the plant engineer in charge of the mainte-nance of the plant and' all the experimental work performed in theplant, who had been informed by Smith of the latter's scheme of or-ganizing an inside union for the office workers, displayed a markedactivity in disseminating the plan among the production employees.He arranged meetings between Smith and certain employees at hishome and elsewhere and offered to buy gasoline for the use of N. F.W. U. organizers, to furnish his home for the formation of commit-tees, and to perform other services for the N. F. W. U.At the hearing Davis expressed the belief that he had a perfectright to make his home available for the purpose of discussing theformation of the N. F. W. U. and to introduce employees to individ-uals who were active in its organization.This is clearly untenable.Davis was instrumental in spreading the idea of an inside unionamong the employees and helped make possible the rapid expansionof the N. F. W. U. He admittedly realized the results which wouldnaturally follow from the introductions that he had arranged.Also,as found above, supervisory employees directly participated in thesolicitation of members for the N. F. W. U.Unsuccessful in its efforts to break the strike by resuming opera-tions on June 14 under the contract with the N. F. W. U. and thus todestroy the T. W. 0. C. and establish the N. F. W. U. as the repre-sentative of its employees, the respondent resorted to a systematicand persistent use of newspaper propaganda. It sought to discreditthe T. W. 0. C. and bring it into disrepute by denouncing it as anirresponsible and unreliable organization and by characterizing itsagents as a "tricky lot" and "breeders of discontent and even vio-lence."The respondent at the same time showed that it was pre-pared to make its antagonism effective by threatening to liquidate ormove the plant and gradually making the carrying out of suchthreatsmore imminent.Thus, at first Horton announced that ifthe employees did not return to work he would shut down indefinitelyand would recommend liquidation to the stockholders.This wasfollowed by the announcement that he had received several offersfrom other cities and that he would call a meeting of the stockholdersto act on his recommendation that the business of the company beliquidated "in view of the impossible situation caused by the activ-ities of the C. I. 0." and by the notification to the employees toremove their belongings from the plant.Finally came the an-nouncement that the stockholders had authorized the board ofdirectors either to liquidate the respondent's business or to movethe plant outside of the State.We find that the respondent by its course of conduct, describedabove,,has interfered with, restrained, and coerced its employees in 74DECISIONS OF NATIONAL LABORRELATIONS BOARDthe exercise of their rights to self-organization, to form, join, orassist labor organizations, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities forthe purposes of collective bargaining and other mutual aid andprotection as guaranteed in Section 7 of the Act.C. The alleged domination of and interference with. the N. F. W. U.The complaint alleged that prior to June 6, 1937, and thereafterthe respondent encouraged, sponsored, dominated, and interferedwith the formation and administration of the N. F. W. U. and con,tributed support to it.The Trial Examiner found in his Intermedi-ateReport that the respondent initiated the formation of theN. F. W. U. and sustained and dominated it thereafter, that in con-sequence the N. F. W. U. became indissolubly linked with therespondent's will and desire, and that the results of the election couldnot therefore be deemed to reflect the wishes of the employees.As already noted, counsel for the respondent. and the N. F. W. U.during the course of the hearing made motions to strike all thetestimony relating to matters prior to the election of June 28, and intheir exceptions to the Intermediate Report excepted to the denial ofsuch motions.Both the respondent and the N. F. W. U. contendthat the Board, by the participation of its representatives in thenegotiations leading, to the election.. agreement, in the conduct of theelection itself, and in the signing of the statement certifying theN. F. W. U. as the exclusive bargaining representative for therespondent's employees, is barred and estopped from contesting thelegality of the N. F. W. U. as such representative and from directingan order of disestablishment against the respondent based on anyactivities of the respondent prior to June 28.The respondent fur-ther contends that, since the charges filed by the T. W. 0. C. onJune 14, similar in scope to those forming the basis of the presentcomplaint, were pending before the Board at the time of the elec-tion, and since the Board's representatives who participated in theelection were aware of such charges and of the facts on which theywere predicated, the Board is precluded from proceeding with anycharges of unfair labor practices which may have been engaged inby the respondent prior to June 28.We think there is plainly no merit in the latter contention.Theelection agreement merely embodies an understanding between theT. W. 0. C. and the N. F. W. U. that an election be held to determinewhich of the two organizations represents a majority of the respond-ent's employees.It does not in any way purport to condone, nordoes it constitute a compromise, of the respondent's interference, HOPE WEBBING COMPANY75restraint, or coercioncoercion in the exercise of rights guaranteed by Sec-tion 7 of the Act.The first contention, however, involves different considerations.Although the election agreement did not explicitly provide againstinstituting charges against the respondent for domination of andinterference with the N.. F. W. U., and no such representations weremade by the Board's agents, the provision to designate theN. F. W. U. on the ballot and the subsequent certification of theN. F. W. U. as the exclusive bargaining agency for the respondent'semployees must, by implication, be deemed an acknowledgement bythe Board's agents of the N. F. W. U.'s capacity to operate as arepresentative of the respondent's employees.Although we do notagree in the contention that the Board is thereby estopped fromproceeding with charges of domination of and interference with theN. F. W. U., we believe that effective administration of the Actrequires that the Board's.agents have the respect and confidence oflabor organizations, employers, and agents of other branches of thegovernment with whom their work brings them in contact. In ouropinion the policies of the Act will best be effectuated by givingeffect to the election agreement and the certification which were par-ticipated in by agents of the Board and ' by agents of the StateDepartment of Labor and the United States Conciliation Service.We shall, therefore, refrain from consideration of the events priorto June 28 as a basis for sustaining the allegations of the complaintwith respect to the respondent's domination of and interference withthe N. F. W. U. and for ordering its disestablishment as a repre-sentative of the- respondent's employees, unless after June 28 therespondent engaged in conduct which shows a continuity with itsconduct and attitude prior to June 28.It thus remains to be considered whether the respondent engagedin such conduct subsequent to June 28. Several employees testifiedthat they saw N. F. W. U. representatives collecting dues within theplant during working hours. Iva Rogers, secretary of the N. F. W.U., admitted that she had on several occasions received monies handedto her during working hours by some employees, although she as-serted that the proper procedure was to collect dues during the lunchhour.However, all the supervisory employees who testified, exceptMitchell, denied seeing anyone collecting dues during working hours.Mitchell testified that he saw Juber, a representative of the N. F. W.U. doing so several times and that he reprimanded him for it, al-though he did not discharge him. James Healey, an employee in thedrying room, testified that he noticed Joseph Armour, anotherN. F. W. U. representative, marking his dues books during workinghours in the office of MacKenzie, the foreman of the dye and bleach0 76DECISIONSOF NATIONALLABOR RELATIONS BOARDhouses.MacKenzie, however, testified that since the dye and bleachhouses are usually damp, he permitted Armour to keep his books inthe office, but that he never saw him making any entries in themduring working hours.Michael Ferri, an employee, testified thatsometime in November MacKenzie asked him the reason for being 15weeks in arrears in the payment of dues. Ferri explained that hisdelinquency was the result of a quarrel which he had had withArmour and which was a matter of general knowledge in the depart-ment.The evidence also shows, as noted below '6 that late in JulyMitchell informed John Madeiros, an employee of the lacquer depart-ment, that Davis was concerned over the fact that some of the em-ployees under his (Mitchell's) supervision did not belong to theN. F. W. U. and thought it best that they join.There is no evidence,however, that Mitchell made similar statements to any other em-ployees under his supervision.Upon the basis of all the evidence, we do not believe that it hasbeen sufficiently established that after June 28 the. respondent engaged.in conduct which would warrant our regarding the events prior toJune 28 as part of a course of conduct which continued after June 28.The complaint, in so far as it alleges that the respondent dominatedand interfered with the formation and administration of the N. F.W. U. and contributed support to it, will be dismissed.D. The alleged discriminnator j discharges and refusals to reinstateArmand D'Agostino.Armand D'Agostino had worked for therespondent approximately 7 months prior to his discharge on April21, 1937.At the time of his discharge. he was employed as a tapeman in the weave shed under the supervision of his uncle, ThomasBruscini.D'Agostino was very active in the early organizationalefforts of the T. W. O. C. and succeeded in enrolling a large numberof employees as members.On April 19, 1937, Henry Stanton, a, fire-insurance inspector, madeone of his periodic visits to the plant to check up on fire hazards.Hefound evidence of recent smoking in "Sectioli H," a room in the base-ment in which were stored old looms, beams, lint, and other materials.Cigarette butts, cigarette carton papers, and matches were scattered onthe floor, and the odor of cigarette smoke could still be detected in theair.Stanton immediately reported his discovery to Davis, the plantengineer, and admonished him to put a stop to the practice of smokingin Section H. The following morning Davis instructed Harold,Tierney, an employee in the sample department, to station himself inthe basement and attempt to discover the person guilty of smoking in9 Seeinfra,part III, D.0 HOPE WEBBINGCOMPANY77Section H.Tierney did so and in the afternoon he observed someonesmoking.Being a short distance away, Tierney was unable to dis-tinguish the person clearly, although noticed that he wore a yellow poloshirt.The testimony regarding Tierney's subsequent conduct is some-what conflicting.According to Davis' testimony, Tierney reportedto him that the person smoking was dressed in a yellow polo shirt, thatafter such person had finished smoking, Tierney followed him upstairsintoBruscini's weave shed, and that he saw no other man in theentire shed wearing a polo shirt.Tierney denied that he followedD'Agostino upstairs.He did not remember, however, whether or nothe reported such fact to Davis or exactly what he reported, exceptthat the person whom he saw smoking had been wearing a yellow poloshirt.Tierney in fact testified that his recollection was hazy as to theevents of that day.We are inclined to believe that Tierney's reportwas as testified to by Davis, and so find.Davis narrated the episode to George Lord, the superintendent.On the following morning Lord in turn told Bruscini of the smokingincident and asked him whether he had an employee in his weave shedwearing a yellow polo shirt or sweater.D'Agostino, who happened tobe in their vicinity at the moment, fitted the description.Lord ex-pressed the belief that D'Agostino was the guilty individual.Brus-cini requested Lord to make certain of his belief because he, Bruscini,knew that D'Agostino was in financial straits.Bruscini then ques-tioned D'Agostino who denied that he had been smoking. In theafternoon Lord assured Bruscini, "That is the fellow, all right."Bruscini immediately summoned D'Agostino, informed him of.Lord'sorders to discharge him, and urged him to tell the truth.Accordingto D'Agostino, he replied that whoever reported that he was smokingmust have been mistaken.He admitted, however, that he had passedthrough Section H that morning in the performance of his duties.Bruscini testified that in answer to his inquiry D'Agostino's replywas, "No, I wasn't smoking.And if I was nobody seen me," and thatsuch denial did not convince Bruscini.It is clear from the record that smoking in the plant was considereda grave offense.The evidence shows that about 3 years prior toD'Agostino's discharge an employee was slated to be discharged forsmoking in the toilet, but was finally given another chance.About amonth before the strike another employee was discharged for the sameoffense, and in December 1937 still another employee was either laidoff or discharged for smoking.Smoking in Section H was a particu-larly serious infraction of the rule in view of the inflammable materialsstored there.Whether or not D'Agostino was in fact the employeeseen smoking by Tierney, the respondent's belief that he was the cul-prit was not unreasonable under the circumstances.We think that 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDitwas this belief rather than his union membership or activity whichmotivated his discharge.We find that the respondent did not dis-criminate against D'Agostino in regard to hire or tenure of employ-ment.Albert D'Agostino.Albert D'Agostino began work for the respond-ent in 1934 and was employed as a weaver under the supervision of hisuncle, Bruscini.He was a member of the T. W. O. C. negotiatingcommittee and was present at the conferences with the management.He was active on the picket line and served on the strike relief com-mittee.On June 7, he and Carl Pacheco, an employee of the slashingand warping department, led a parade of the strikers to the StateHouse and carried a banner with the inscription "Hope WebbingStrikers."Two or three days after the termination of the strike, hejoined the N. F. W. U. in accordance with instructions issued bySalerno at a T. W. O. C. meeting.D'Agostino was discharged by Bruscini on August 6 allegedlybecause of a series of repeated absences from work without permission,or explanation beginning shortly after the resumption of operationsin the plant.The shop rules of the respondent, posted- on the bulle-tin board in the plant, provided in part, that "absence from workwith-out permissionfrom the overseer, (except in case of sickness or otherunavoidable necessity) will be considered as terminating the engage-ment of the person thus absent," and that "the overseers of the severaldepartments will be held responsible . . . for a strict enforcement ofthe . . . rules."A further rule was established that a person absent-ing himself because of illness, should, if possible, report such illness tohis overseer forthwith, and in any event immediately upon returningto work.Bruscini testified that the strict enforcement of these ruleswas especially necessary in the weave sheds, since the absence of anyweaver resulted in the idleness of the particular looms assigned to himand frequently had to be explained to the superintendent.Bruscinifurther testified that, except in the case of D'Agostino, he experiencedno difficulty in obtaining compliance with these rules.D'Agostino had also been absent from work on a number of occa-sions prior to the strike.The evidence is undisputed, however, thaton those occasions Bruscini had no cause for complaint.Thus,D'Agostino took a number of days off in 1936 as a result of certaindomestic difficulties, but Bruscini knew of these absences in advance,because during that year D'Agostino drove him to and from work.Again, in the early part of 1937, D'Agostino was out 2 days becauseof illness, once on February 22 and again on May 4.He reported thefirst absence after he returned and obtained prior permission for thesecond.However, the testimony regarding D'Agostino's absences from workafter the strike is conflicting.He was absent on July 6, 7, 19, during HOPE WEBBING COMPANY79part of July 20, and on August 5 and 6. Bruscini testified that afterD'Agostino failed to account for the first two absences upon returningto work, he warned him, "Albert, you can't go on and do this. If youcan't get in touch with me, at least tell me the next day. Come overand respect me for what I am. I am boss here. I have got to lookaftermy own job. I have people to answer to. I have,the otherfellow over me . . . if you keep on doing this, you are notgoing to get away with it"; and that D'Agostino, nevertheless, re-peated the same offense.Bruscini admitted that on the morning ofD'Agostino's discharge, after his last absence, D'Agostino reported tohim that he had been out because of a stomach ailment. Bruscinitestified, however, that he had already made up his mind to dischargeD'Agostino on August 5, and that he told him, "You can't go on likethis . . . You never came down and see me, never tell me any-thing about it.You are forgetting me altogether.You just go outand in as you please.You can't do it no more . . . You are alldone."D'Agostino testified that it was impossible for him to notifyBruscini during his absences, but that he always reported to Brus-cini immediately upon returning to work.He denied that he was everwarned by Bruscini in this respect.The Trial Examiner, who hadthe opportunity of observing the witnesses, resolved the conflictingtestimony of Bruscini and D'Agostino in favor of the former andfound that D'Agostino's "union affiliation and activity had nothingto do with his discharge."Under all the circumstances, we find that the record does not sup-port the allegation of the complaint that the respondent discriminatedin regard to hire or tenure of employment of D'Agostino.John MadeirosandJulioMerlin.Madeiros had worked for therespondent approximately 2 years and 3 months prior to his lay-offon August 12, 1937.He was employed in the lacquer department,where he was fourth in seniority.Madeiros joined the T. W. 0. C. late in April.He was a memberof the T. W. 0. C. negotiating committee and attended the con-ferences with the management.During the strike he served as acaptain on the picket line, and in the parade of June 7 he carrieda placard on which were inscribed the words : "We are willing toarbitrate, but he [Horton] is not."Madeiros testified that during the strike, Mitchell, the generaloverseer in the lacquer department, told him that Humes, anotheroverseer in the same department, had made a record of the namesof all the employees in the department who were engaged in picket-ing.Mitchell could not recall whether he had so informed Madeiros,but admitted that Humes told him of such a record.We find thatMitchell, in fact, imparted this information to Madeiros.After theresumption of operations in the plant, Madeiros, apprehensive that 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe employees who participated in the picketing, would be "put onthe spot," indicated to Mitchell on several occasions his fear that hewould be discharged.Mitchell's reply was, "Yes, I believe you will,but I will do all I can to keep you here."Madeiros testified that about 2 weeks before his lay-off Mitchelltold him that Davis, who was in charge of the lacquer department,was concerned about the fact that some of the employees under his(Mitchell's) supervision did not belong to the N. F. W. U. andthought it best that they enroll. 'According to his testimony,Madeiros replied, "I won't joint any company union, there is no lawcompelling me to."Madeiros further testified :.Foreman Mitchell went on and says "Everytime I go up to theofficeMr. Davis seems to have something against you," and Iasked what it was, and he says "Walking the picket line," andI said "What has that got to do with my work now, isn't mywork O. K.," and he said "Sure it is."Although Davis denied asking any employee directly to join theN. F. W. U., he did not deny expressing to Mitchell his concern overthe presence of non-members under the latter's supervision.Mitchelldenied saying to any employees that Davis desired them to join theN. F. W. U. He did not, however, refute the other statementsattributed to him by Madeiros.Under the circumstances, Mitchell'sbare denial does not in our opinon refute Madeiros' testimony withrespect to his non-membership in the N. F. W. U.We find thatMitchell expressed himself to Madeiros as testified by the latter.JulioMerlin had worked for the respondent approximately 31/2years prior to his lay-off on August 12, 1937, and had the greatestseniority in the lacquer department where he was employed.Hetaught several other employees in the department to operate themachines and was considered by Humes, his overseer, as one of thebest employees there.Merlin joined the T. W. O. C. on April 14, was elected a memberof the negotiating committee, and was present at most of the con-ferences with the respondent.He served on the picket line duringthe strike.He did not thereafter join the N. F. W. U.The evidence shows that a slackening of work in the. fall of 1937occasioned by the scarcity of new orders and excessive inventorymade feasible certain lay-offs.On August 12 Davis received instruc-tions to lay off employees in his department.Davis relayed the in-structions toMitchell who on the same day announced the lay-offof all the employees in the lacquer department, 14 in number.7Since it was necessary to maintain the machines in continuous opera-'Seven other employees had been laid off during the period between July 23 and August5.The record does not, however, disclose the reasons therefor. HOPE WEBBING COMPANY81tion in order to prevent the varnish from adhering to them, a skele-ton crew consisting of the three overseers on the three shifts wasretained in the department.Both Madeiros and Merlin testified that, when they returned fortheir pay the following day, Mitchell first told them that they weredischarged and a few minutes later, after speaking with Davis overthe telephone, said, "Mr. Davis changed his mind, you are only laidoff."According to Merlin's testimony, Mitchell added, "When workpicks up we will call you."Madeiros testified that he remarked,"That is only a polite way of firing us," and that Mitchell replied,"That is all I can do."Mitchell denied telling Madeiros and Merlinthat they were discharged.He testified that Merlin and Madeirosrequested to see Davis, that Davis rejected such request, and that he,Mitchell, then told them that they were laid off.Davis, however,testified to the following effect : After Merlin and Madeiros haddrawn their pay and left, Mitchell informed Davis that they wantedto see him, and that, in reply to their question whether "they weredone,"Mitchell told them that they would be if he had his way.Davis reprimanded Mitchell for making such a remark and instructedhim to tell them when he saw them next that they "were certainlygoing to go back to work if we had work."Mitchell acknowledgedbeing at fault and explained that he made the remark, because "thatis the way he felt." In view of Davis' testimony, we do not creditMitchell's denial but believe that he in fact first told Madeiros andMerlin that they were discharged and then that they were merelylaid off.Several days after the 'lay-off, the respondent received an order forgoods which could not be filled from the stock on hand and had to bemanufactured, thus creating work for the lacquer department.Davisimmediately instructed MacKenzie, Bruscini, and Joseph Stanis, aloom fixer, to have their sons, who were employed in the department,to return to work.All three began working on August 16.Davistestified that this course of action was in accordance with his usualpractice of recalling for rush work those employees who were mostreadily available, provided they were equally efficient.More orderscame in thereafter and, beginning on August 30, more employees wererecalled for work, so that by September 20 all the employees whohad been laid off on August 12, except Madeiros and Merlin, HectorLeduc, who had in the meantime obtained employment elsewhere, andPeter Juber, who was transferred to another department, and all,except one," of the employees who had been laid off prior to August8 Board Exhibit No. 46. which lists the dates on which the various employees in thelacquer department were laid off and taken back,would seem to indicate that four em-ployees in this category had not been taken back.Davis' testimony, however, shows thatone of them was transferred to another department and the other two were not laid offbut had voluntarily left their employment. 82DECISIONS OF NATIONAL LABOR RELATIONS BOARD.12, were back at work.They only worked for short periods of time,varying from one to 31/2 months, and were then laid off again, sothat by the time of the hearing only the three overseers remainedat work.Madeiros and Merlin testified that seniority was considered inother lay-offs and that older employees were retained and, if neces-sary, transferred to the night shift composed of younger employeeswho were laid off first.According to their testimony, both Madeirosand Merlin were customarily accordedpreferred treatment.ThusMadeiros had been among the last to be laid off and the first to berecalled.Merlin had been retained on occasions when all the em-ployees except the overseers had been laid off.His only lay-off,which was for a period of 4 or 5 weeks, occurred shortly after hefirst commenced work for the respondent.On that occasion LeoLebow, the erstwhile general overseer of the department, had beensent to his house for the express purpose of notifying him to returnto work.At the hearing Davis advanced the following reasons in justifica-tion of his failure to recall Madeiros and Merlin at any time aftertheir lay-off on August 12: (1) As there was no material differencein the efficiency of the employees in the department resulting fromgreater length of service, the degrees of seniority of the employeeshave not been given weight in making lay-offs but rather theireconomic circumstances, so that other considerations being equal, anindividual in financial straits would be given employment if avail-able.(2)All the employees whom Davis had recalled after thepresent lay-off, with the exception of the first three, had communi-cated with him at various times and told him "hard luck stories" asto their need of work, whereas Madeiros and Merlin had never doneso and he did not know, therefore, whether or not they needed em-ployment.(3) Davis felt that since Madeiros and Merlin had alwayshad steady work and had never been laid off, the other employeesshould be given priority on the present occasion.In recommending in his Intermediate Report that the complaintbe dismissed as to Madeiros and Merlin, the Trial Examiner statedthat he was convinced that "Davis' testimony concerning Merlin andMadeiros is substantially true."However, the very nature of histestimony, in light of the circumstances as a whole, impels us to dis-agree with the Trial Examiner.Whether or not Davis followed astrict system of seniority, it is clear from his past. treatment ofMadeiros and Merlin that he had adopted a practice of giving specialconsideration to older employees.Davis' did not allege the financialcircumstances of Madeiros and Merlin as the reason for having giventhem preference in former lay-offs.He did not and could not allege HOPE WEBBING COMPANY83as a motivating factor their superior skill, since by his own assertionthere is no great difference in skill between the employees in thedepartment.Such preference must therefore be ascribed to the onlyother plausible reason, their greater seniority.Moreover, Davis ad-mitted that at a lay-off which occurred during the year 1936 he trans-ferred. certain employees from one shift to another.Since he didnot assert that such employees were transferred because they werein need of work most, we believe, on the basis of Madeiros' testimony,that they were so transferred because they had greater seniority.There is no evidence that after other lay-offs in depression yearswhen the need of work was presumably as great at the present lay-off,only those employees who came to the plant and told "hard luckstories"were recalled to work.The evidence points to a contrarypractice.It is not denied that subsequent to his only previous lay-off,Merlin was notified to return to work. without any such pre-liminaries.On the day following their present lay-off, Madeiros andMerlin were told by Mitchell that they would be called back whenwork picked up.Davis testified that he instructed Mitchell to tellthem that they "were certainly going to go back to work if we hadwork."Moreover, Davis testified that he had of his own initiativeinquired about Hector Leduc, one of the employees laid off, and hadbeen informed that he was employed elsewhere.Further inconsis-tent with his contention in this regard is Davis' testimony that heasked Humes whether Madeiros and Merlin were employed but thatHumes did not know. Nor do we credit the contention that Davisdid not recall Madeiros and Merlin, because he felt that the otherswere entitled to preference at this time.No reason appears whyDavis should have at this time departed from the practice pursuedtheretofore of giving preference to older employees.Moreover,Davis did not assert that Madeiros and Merlin were the only em-ployees who had had steady employment in the past.His testimonythat there had not been a general lay-off prior to the present onewould seem to indicate the contrary.There is no reason, therefore,why he should have preferred all the employees who had been laidoff, even those laid off at a prior date, to both Madeiros and Merlin.In this connection it is significant to note that Madeiros and Merlinwere the only two employees in the department who served as mem-bers of the T. W. O. C. bargaining committee and were present atthe conferences with the management,9 and, as far as the record shows,were the only ones in the department who had not joined theN. F. W. U.'In light of the fact that Merlin and Madeiros were the most activeT. W. O. C. members in the department and that Davis was markedly9Hector Leducwas also a memberof the committee but did not attend the conferences. 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDinterested in the N. F.W.U., it becomes apparent, upon the elimina-tion of the reasons advanced by Davis, that his real reason for failingto recall them to work at any tine was their union activity.We find that the respondent discriminated against Madeiros andMerlin in regard to hire and tenure of employment, thereby dis-couraging membership in a labor organization, and interfering with,restraining, and coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act.From the date of their lay-off to the date of the hearing, Madeiroshad earned no money and Merlin had earned about $20.Carl Pacheco.Carl Pacheco had worked in the respondent's plantfor about 8 years prior to his discharge on August 20, 1937.He wasemployed as a floorman in the slashing and warping department.10He took an active part in the early organizational efforts of theT.W. O. C. and succeeded in enrolling 15 or 20 employees as mem-bers.Fontaine, the overseer of the department, was aware ofPacheco's affiliation with the T. W. O. C. and showed a friendlyattitude.He told Pacheco that he would like to see the T. W. O. C.established in the plant, asked him about the T. W. O. C. meetings,and advised him against voting the "0. I. C." ballot.Pacheco wasalso active on behalf of the T. W. O. C. during the strike.He wasa member of the strike relief committee, served on the picket linewhere he distinguished himself by his singing, was conspicuous onelection day through his objections to the presence of supervisoryemployees at the meeting prior to the balloting, and carried a bannerwith the inscription "Hope Webbing Strikers"' in the parade ofJune 7.Pacheco testified that while he was picketing on June 14, the dayon which the respondent made unsuccessful efforts to resume opera-tions, Fontaine accused him of being an "ungrateful wretch" becauseof his actions on the picket line after all that the respondent.had donefor him.Fontaine denied referring to Pacheco as an "ungratefulwretch," but did not deny the substance of the statement attributedto him by Pacheco. Shortly after the strike, Catherine Donnelly, theoverseer of the handing-in and drawing-in department, told him thatitwas unfortunate that he had made "a fool out of himself" on thepicket line, since he might otherwise have been assigned to a betterjob.On a subsequent occasion, Bridges, the paymaster, stoppedPacheco in the main office, and similarly expressed his regret that he"got into the mess with the C. I. O...."His duties consisted in assisting the slasher tenders in the operation of the machines,fixing warpers, making starches, and taking yarn to the yarn department, and in theperformance of other odd jobs. ,. HOPE WEBBING COMPANY85Pacheco testified that about a week or two after the strike endedFontaine accused him of copying a notice on the bulletin board dur-ing working hours and said, "You had better do your work if youknow what is good for you. . . .You are an ungrateful wretch forthe way you have been working during the strike."According to histestimony, Pacheco replied, "The company never give me any break,"to which Fontaine said, "You got all the breaks coming, you are acheap punk and a skunk." Pacheco further testified that on the fol-lowing day Fontaine stopped him and said, "Why don't you get ontoyourself, the C. I. 0. isn't here now. If you want your job you knowyou got to get to work."Fontaine testified that copying notices dur-ing working hours was against the plant rules.He denied applyingto Pacheco the alleged disparaging epithets, but did not deny makingthe other remarks.Pacheco's testimony with respect to his discharge which took placeon August 20 is as follows : Early in the afternoon he and fourother employees, named by him, were shooting dice.As he was re-turning to his work, leaving the others still engaged in the game,Fontaine came in and caught them.About 2 hours later Fontaineannounced to Pacheco that he had lost his patience with him and thatPacheco was through.Fontaine gave him as reasons for his dis-charge, that he took the wrong attitude after the strike and that hecould not loaf and "shoot crap" and at the same time do his work.Pacheco testified that shooting dice was a regular pastime which hadbeen engaged in by employees in the department since Fontaine be-came overseer 3 or 4 years ago, that Fontaine was aware of it, andthat no one had theretofore been discharged for participating in suchpastime or cautioned against it.Fontaine denied that he caught anyemployee shooting dice on that day or that he said anything about itto Pacheco.He admitted that an employee had informed him of suchactivity, but that he did not know the names of. the participants.Heasserted that when he discharged Pacheco he merely told him that hewas not doing his work properly. In our view of the case and inlight of the evidence discussed below it is unnecessary to decidewhether or not Fontaine in fact mentioned dice shooting to Pachecowhen he discharged him.Fontaine testified as follows with respect to the circumstances lead-ing to Pacheco's discharge : Prior to the strike Pacheco was a "happy-go-lucky fellow, . . . jolly, good-natured, ready for a joke," andneat in appearance.He never had to be given orders with respectto his duties which he carried out in a satisfactory manner.Afterthe strike, however, his attitude was entirely changed.He appearedto have a "chip on his shoulder," was slovenly in appearance, andhad to be given repeated orders before he finally performed tasks 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithin the ambit of his duties.Until about August 1 Fontaine didnot take any action, because it was not long after the strike and hewished to give Pacheco an opportunity to revert to normal, and be-cause he was apprehensive that any action he might take would beattributed to Pacheco's union activity.Pacheco's misconduct, how-ever, had become so noticeable that other employees were remarkingthat he must "have something on the boss.He is'getting away withmurder."On about August 1 Fontaine warned him and said, ".. .you seem to have taken a different attitude since you have been back.You seem to do things just about as you please.You don't care howthe place looks.You don't care how you look yourself.You are notattending to your work."At about that time there was a slackeningof work in the department, and Fontaine noticed Pacheco sittingon the windowsill practically every day for an hour or an hour and ahalf at a time.He therefore instructed him to "cut off beams," 11in his spare time.Pacheco remonstrated that he had not been as-signed this work before the strike, and persisted in the practice ofsitting on the windowsill.Fontaine then asked him whether he hadunderstood his instructions, to which Pacheco replied, "Well, there isnobody waiting for them, is there?" and remarked that he would doas ordered but would take his time about it.Fontaine said it madeno difference whether anybody was waiting for the beams and toldhim to be careful because that was the last warning he would givehim.Pacheco thereafter cut off about a dozen beams and stopped.On August 20 Fontaine determined to discharge him.At about 1o'clock on that day he told the paymaster to prepare Pacheco's payas of the end of that day and at about 3 o'clock he informed Lord,the superintendent, of his decision.Pacheco testified that his duties before the strike were confinedfor the most part to the assistance of the slasher tenders in theoperation of the machines, so that he had considerable spare timeand there were days when he had no work at all. According to histestimony, he used to sit on the windowsill, shoot dice, buy ice creamfor the girls, at Fontaine's request, and visit his mother-all duringworking hours. In his own words, "That was a position, that wasn'tno job."He further testified that after the strike, however, Fon-taine imposed additional duties on him, such as cutting off beamsand taking waste to the waste house, and ordered him to pick upthe paper and burlap every day whereas before he was permittedto do it only once a week.He admitted that he resented the in-roads which Fontaine made on his leisure time by giving him thisn This work consisted in removing by hand the small amounts of yarn remaining oncertain beams which are taken off the looms and sent to the slashing and warpingdepartment. HOPE WEBBING COMPANY87additionalwork which had previously been done by other em-ployees, and the closer scrutiny to which he was subjected.The record, it is true, shows that Pacheco had distinguished him-self by his activities in behalf of the T. W. O. C. during the strikeand was given more work and subjected to closer supervision afterthe strike than before.However, in view of Pacheco's attitudetoward his work and his admitted derelictions in duty, we do notfeel that the evidence is sufficient to show that he was dischargedbecause of his union activity.We find that the respondent has notdiscriminated againstPacheco in regard to hire or tenure ofemployment.Minnie Taccone.Minnie Taccone had worked for the respondentapproximately 14 years.At the time of her lay-off on October 22,1937, she was employed as a. drawing-in girl in the handing-in anddrawing-in department.Only - two. or three out of the approxi-mately 25 girls employed in the department had greater seniority.Taccone joined the T. W. O. C. on May 1, was elected a memberof the negotiating committee, and was present at the conferenceswith the management. She participated in the picketing duringthe strike and acted as a watcher at the election.She never joinedthe N: F. W. U. Until shortly before Taccone's lay-off, CatherineDonnelly, the overseer of the department, had pursued the practiceof permitting the employees to work on a "share-the-work" basisinstead of giving full-time work to some and laying the remainderoff.About the middle of September, Horton, who received periodicanalyses of -the pay roll, was disturbed by the fact that there werefar too many employees in that department and that as a result theirindividual wages were low.He instructed Lord, who explained thesituation to him, to curtail the staff in the department so as to givefull-time work to as many employees as possible and to lay the restoff on the basis of efficiency. In accordance with Horton's instruc-tions Lord obtained from the paymaster a list of all the employeesshowing the number of days they worked and average daily earn-ings during the 11-week period between June 30 and September 17.Each employee was given a numerical efficiency rating on the basisof her relative earnings, Taccone being rated tenth out of the 12drawing-in girls.Thereafter, pursuant to Lord's instructions, Don-nelly proceeded to make certain lay-offs in accordance with theratings.The employee rated twelfth was laid off on September 16,and those rated eleventh and tenth (Taccone), on October 22.12Further lay-offs, generally in accordance with the ratings,13 were12One girl rated as the least efficient, had been laid off prior to the preparation of theratings.12 Donnelly deviated from the ratings with respect to Alma McCormick, a drawing-ingirl who, although rated ninth,was not laid off but transferred to banding-in work.How-ever, the record shows adequate ground warranting an exception in McCormick's case.190935-40-vol. 14-7° 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDmade thereafter, so that at the date of the hearing only four out ofthe twelve drawing-in girls remained.We find that the record does not support the allegations of thecomplaint that the respondent discriminated against Taccone in re-gard to the hire or tenure of her employment.James Healey.James Healey had worked for the respondentfrom 192'2 to 1924 or 1925 and again from about March 1935 to thedate of his lay-off, October. 10, 1937.He was employed with twoothers, Victor St. Germain and Joseph DiSanto, in the drying roomwhere the materials coming from the dye and bleach houses weredried.Healey was a member of the T. W. O. C. negotiating committeeand attended the conferences with the respondent.He acted asgeneral picket captain during the strike.He joined the N. F. W. U.a few days after the resumption of operations but resigned about4 or 5 weeks later.As a result of reduced operations in the plant due to business condi-tions, a number of lay-offs, beginning late in November 1937, weremade in the bleach and dye houses, and by December only 29 out ofthe 41 employees comprising the two department's remained: ' Nor-mally the services of one dry-room mail were required for every 16or 17 employees in the bleach and dye houses combined. On Decem-ber 10, therefore, it became feasible to lay off one employee in the dryroom.Healey was selected for such lay-off.Healey testified that in former lay-offs he was given priority overSt.Germain, one of the other dry-room men.MacKenzie, the over-seer of the dry room, advanced as a reason for laying off Healeyrather than St. Germain or DiSanto that the latter two were steadieremployees and had greater seniority, St. Germain having been inrespondent's employ 9 years and DiSanto 10 years.MacKenzietestified that on a former occasion in 1935 he laid off St. Germain forabout 5 weeks and retained Healey, because he believed that the latterwas then in greater need of work, being the sole support of his family,whereas, in the present lay-off, the situation was reversed.Accordingto his testimony, DiSanto was always in financial straits.The Trial Examiner, in his Intermediate Report, gave credence toMacKenzie's testimony with respect to Healey's lay-off, and recom-mended that the complaint be dismissed as to him.We find that therecord does not support the allegation of the complaint that therespondent discriminated against Healey in regard to the hire andtenure of his employment.IV.THE EFFECT OF TIIE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII, Al B, and D above, occurring in connection with the operations HOPE WEBBING COMPANY89describedin SectionI above, havea close, intimate,and substantialrelation to trade, traffic,and commerce among the several States, andtend to lead and have led to labor disputes burdening and obstructingcommerce and the freeflow of commerce.,V. THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we will order it to cease and desist therefrom. In order toeffectuate the purposes and policies of the Act and as a means ofremoving and avoiding the consequences of the respondent's unfairlabor practices, it is essential that in aid of our cease and desist orderthe respondent be directed to take certain affirmative action, moreparticularly described below.We have found that the respondent has discriminated against JohnMadeiros and Julio Merlin in regard to hire and tenure of employ-ment.We will order the respondent to offer them reinstatement with.back pay:Such reinstatement shall be; without prejudice to theirseniority and other rights and privileges and shall be effected in thefollowing manner : If at the date of 'ou'r Order there is an, amount ofwork in the lacquer department, judged by the number of employeesrequired, which was considered sufficient to warrant the retention ofMadeiros and Merlin or their recall to work in lay-offs prior toAugust 12, 1937, they shall be offered reinstatement immediately,without prejudice to their seniority and other rights and privileges,dismissing other employees if necessary.If at the date of our Orderthere is not such an amount of work in the lacquer department.Madeiros and Merlin shall be placed on a preferential list and offeredemployment as soon as there is such an amount of work in the lacquerdepartment.We will order the respondent to make Madeiros and Merlin wholefor any loss of pay they-have suffered by payment to each of themof a sum of money equal to that which each would normally haveearned as wages from the date on which there was first -an- amountof work in the lacquer department, judged by the number of em-retention or their recall to work in lay-offs prior to August 12, 1937,14to the date of the offer of reinstatement or placement on the prefer-ential list, excluding from .the computations of the back pay of eachof them the period from September 8, 1938, the date of "the Inter-14we do not believe that the respondent discriminated against Madeiros and Merlin onAugust16, 1937,when the firstthree employees were taken back,since there appearsample reason for the preference accorded to such employees.August 16 cannot. therefore,be taken as the beginning of the periodfor the computation of back pay but ratherAugust 30, or thereafter, when furtheremployees were recalledto work. 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDmediate Report, to the date of our Order,15 less the net earnings is ofeach during the periods for which back pay is to be computed.Upon the basis of the above findings of fact and upon the entirerecord in the case,,the Board makes the following :CONCLusIONS OF LAW1.TextileWorkers Organizing Committee of the C. I. 0., LocalNo. 14, and Narrow Fabric Workers' Union are labororganizationswithin the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of John Madeiros and Julio Merlin, thereby discouraging mem-bership in a labor organization, the respondent has engaged.in andis engaging in unfair labor, practices, within the meaning of Section8 (3) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.5.The respondent has not engaged in unfair labor practices withinthe meaning of Section 8 (2) of the Act.6.The respondent has not engaged in unfair labor, practices, withinthe meaning of Section 8 (3) of the Act with respect to ArmandD'Agostino, Albert D'Agostino, Carl Pacheco, Minnie Taccone, andJames Healey.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-15In the Matter of E. R.Haffelfinger Company,Inc.andUnited Wall Paper Crafts of NorthAmerica, Local No.6,1 N. L. R. B. 760.19 By "net earnings" is meant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for the discrimina-tion against him and the consequent necessity of his seeking employment elsewhere.SeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmerica, Lumber and Sawmill Workers Union,Local 2590, 8 N. L. R.B. 440.Moniesreceived for work performed upon Federal,State,county,municipal,or other work-reliefprojects are not considered as earnings,but, as provided below in theOrder,shall bededucted from the sum due the employee, and the amount thereof shall be paid over tothe appropriate fiscal agency of the Federal,State,county, municipal,or other governmentor governments which supplied the funds for said work-relief projects. HOPE WEBBING' COMPANY91spondent, Hope Webbing Company, Pawtucket, Rhode Island, andits officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Discouragingmembership in TextileWorkers OrganizingCommittee of the C. I. 0., Local No. 14, by laying off and refusingto reinstate any of.. its employees, or otherwise discriminating inregard to the hire or tenure of their employment, or any term orcondition of their employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid and protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the, policies of the Act:(a)Offer immediately to John Madeiros and Julio Merlin fullreinstatement to their former or to substantially equivalent posi-tions, without prejudice to their seniority and other rights or privi-leges, dismissing other employees, if necessary, if there is an amountof work in the lacquer department, judged by the number of em-ployees required, which was considered sufficient to warrant theretention of Madeiros and Merlin or their recall to work in lay-offsprior to August 12, 1937; if there is not such an amount of workin the lacquer department, place them on a preferential list andoffer them reinstatement as soon as there is such an amount of workin the lacquer department;(b)Make John Madeiros and Julio Merlin whole for any loss ofpay they may have suffered by reason of the respondent's discrimi-nation in regard to their hire and. tenure of employment by pay-ment to each of them a sum of money equal to that which each ofthem would normally have earned as wages during the periods fromthe dates on which there was first an amount of work in the lacquerdepartment, judged by the number of employees required, which wasconsidered sufficient to warrant their retention or their recall towork in lay-offs prior to August 12, 1937, to the date of the offerof reinstatement or placement on the preferential list, excludingfrom the computation of the back pay of each of them the periodfrom September 8, 1938, the date of the Interinediate Report to thedate of this Order, less the net earnings of each during the periodsfor which back pay is to be computed; deducting, however, fromthe amounts otherwise due them, monies received by each of -them,respectively, during said periods for work performed upon Federal,State, county, municipal, or other work-relief projects, and pay over 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe amount so deducted, to the appropriate fiscal agency of theFederal, State, county, municipal, or other government or govern-ments which supplied the funds for said work-relief projects;(c) Immediately post notices in conspicuous places throughout itsplant, and maintain such notices for a period of at least sixty (60)consecutive days, stating that the respondent will cease and desistin the manner aforesaid ;(d)Notify the Regional Director for the First Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.IT ISFURTHERORDEREDthat the complaint be, and it hereby is,dismissed in so far as it alleges that the respondent has engaged inunfair labor practices within the meaning of Section 8 (2) of theAct:.AND IT ISFURTHER ORDEREDthat the complaint be, and it hereby.is,dismissedin so far asit alleges that the respondenthas engaged in.unfair labor practices, within the meaning of Section 8 (3) of,theAct, with respect to Armand D'Agostino, Albert D'Agostino, CarlPacheco, Minnie Taccone, and James Healey.MR. WILLIAMM. LEIsERSON,concurring:I concur inthe findings and decision of Chairman Madden.MR. EDWIN S.SMITH,dissenting in part :I concur in Chairman Madden's opinion in all respects except thefinding that the respondent, after the election of June 28, did notengage in conduct which would warrant the Board regarding theevents prior to June28 aspart of a course of illegal conduct whichcontinued after June 28.As expressly recognized in the Chairman's opinion, the policy ofthe Board in refraining from considering the events prior to theelection as a basis for sustaining the charges of violation of Section8 (2) of the Act holds only so long as the respondent conducts itselfin conformity with the spirit of the election agreement and does notafter the electionengagein conduct which is of a piece with its previ-ous conduct.If, after the election, the respondent engaged in suchconduct, the reasons for disregarding the events prior to the electionare no longer present and the entire course of the respondent's conductis to be considered in deciding whether the respondent has domi-nated and interfered with the formation and administration of theN. F. W. U.It is, not necessary that the respondent's post-election conduct be asseriously culpable as its pre-election conduct, especially when,as here,itwasno longernecessary after the election for therespondent to HOPE WEBBING COMPANY93impose its will upon its employees in as forceful and thorough-goinga fashion as before.The respondent, prior to the election, by a persistent course of unfairlabor practices caused the N. F. W. U. to come into being and socompletely established its favored status as a representative of theemployees that further action on the part of the respondent for thispurpose after the election hardly seems to have been necessary.Yet,as the Board found, Davis, who played a major role in the formationof the N. F. W. U. and for whose conduct the respondent is respon-sible, expressed concern to a foreman under him over the fact thatcertain employees in that foreman's department were not membersof the N. F. W. U. and later discriminated in regard to the employ-ment of Madeiros and Merlin, the only two men in that departmentwho, so far as the record shows, had hot joined the N. F. W. U. andwho also had been prominent in the T.' W. 0. C.I think that the conduct and attitude of Davis after the election,including the discrimination against Madeiros and Merlin, shows con-vincingly that after the election the respondent was still pursuing itspre-election policy of stamping out the T. W. 0. C. and intrenchingthe N. F. W. U. I do not, therefore, agree that the Board shouldrefrain from considering the events prior to the election as a basisfor sustaining the charges of violation of Section 8 (2) of the Act.Aconsideration of the entire course of the respondent's conduct showsunmistakably that the respondent has'dominated and-interfered withthe formation and administration of the N. F. W. U. and has contrib-uted support to it, and I would so find. I would issue an appropriateorder requiring the respondent to cease and desist from dominatingand interfering with the N. F. W. U., and, affirmatively, to withdrawrecognition from the N. F. W. U. as a representative of the employeesfor the purpose of dealing with the respondent concerning grievances,labor disputes, wages, rates of pay, hours of employment, and condi-tions of work, and to disestablish it as such representative.